McDermott Will & Emery LLP 28 State Street Boston, Massachusetts 02109-1775 Office: 617/535-4034 Facsimile: 617/535-3800 July 10, 2013 VIA EDGAR Rufus Decker, Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-0405 Re:Comment Letter Dated July 1, 2013 Regarding Barnes Group Inc. Form 10-K for the fiscal year Ended December 31, 2012 Filed February 25, 2013 Form 10-Q for the period Ended March 31, 2013 Filed April 29, 2013 File No. 1-4801 Dear Mr. Decker: This to confirm on behalf of Barnes Group Inc. (the "Company") that the Company intends to respond to the comment letter by response letter filed on EDGAR as soon as practicable and not later than August 6, 2013, as discussed with your colleague Edward M. Kelly in a telephone conversation today. Very truly yours, /s/ David A. Cifrino, P.C. cc: Edward M. Kelly, SEC Lisa Etheredge, SEC Jeanne Baker, SEC Pamela A. Long, SEC Claudia S. Toussaint, Barnes Group Inc.
